DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/10/2020 has been entered.
 Claim Rejections - 35 USC § 103
Response to Arguments
Applicant's arguments filed 09/16/2020 have been fully considered but they are not persuasive. 
Applicant argues on page 9-11 of Remarks that Folkmanis does not disclose wherein the second light bulb is associated with the second dimming profile different from the first dimming profile. Examiner respectfully disagrees.
Folkmanis discloses the dimming profiles of Light C is different from the dimming profiles of light A and  B since light C starts off at a different time and has a different rate of ramping up of light output Fig. 1 and Fig. 2. 
Examiner disagrees with applicant’s reading of Folkmanis and what is claimed by claim 1. Claims 1 only requires the first light fixture to plateau to a first preset luminous intensity and the second light fixture to plateau to a second preset luminous intensity contemporaneously. Fig. 2 of Folkmanis discloses device 1 and device 2 reaching a first and second plateau contemporaneously such as light C and light A and B  (col. 5 lines 27-51, “ For example, 

Applicant argues that the claim requires different levels of luminous intensities at a terminal time but that limitation is not in the claims. As written the first luminous intensity and the second luminous intensity could be the same. 
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., different levels of luminous intensities at a terminal time) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, and 6-12 are is/are rejected under 35 U.S.C. 103 as being unpatentable over Koninklijke Philips N.V. WO 2015/104650 A2 (hereafter Philips) in view of Folkmanis et al. U.S. Pat.  8,917,715 (hereafter Folkmanis).
Regarding claim 1, Philips discloses a lighting control system synchronization apparatus (abstract, [0001]), the apparatus comprising: 
a local lighting control module (bridge 102) configured to cause a transmission of a first quantity of electrical energy according to a first dimming profile ([ 0040], local bridge 102 to selectively energize one or more of the plurality of LED's 104a-n can change brightness of light,[0069] light system 100 and 110 can be dimmed),to a first lighting circuit having a first light fixtures (104a-n) electrically connected to the local lighting control module (102) at a first transmission rate configured to cause first light bulb (LED’s) connected to the first light fixtures (104a-n) to plateau to a first preset luminous intensity (Figs. 1 & 3, [0039], a first local lighting system 100 may include a local bridge 102 and a plurality of light sources, depicted in Fig. 1 as a plurality of LEDs 104a-n, [ 0040], local bridge 102 to selectively energize one or more of the plurality of LED's 104a-n can change brightness of light), wherein the first light bulb is associate with the first dimming profile([ 0040], local bridge 102 to selectively energize one or more of the plurality of LED's 104a-n can change brightness of light,[0069] light system 100 and 110 can be dimmed), 
a communication module positioned in the local lighting control module (102, Fig. 1; [0039], local bridge 102 may be a computing device or computing system configured to communicate with and facilitate control the LED's. Module 102 must have a communication module included as it's a computing device configured to communicate with the fixtures 104); and 

Phillips fails to disclose at least the first and second light sources are formed as bulbs and the lighting circuit causes the first and second intensities to plateau contemporaneously and the second dimming profile different from the first dimming profile.
Folkmanis discloses a related lighting synchronization device (Fig. 1, abstract) and discloses light bulbs as devices being synchronized using wireless communication networks (Zigbee, Z-wave, Bluetooth, WiFi), and first lighting circuit caused to plateau to a first preset luminous intensity (50% output), and a controller providing the second transmission rate configured to cause at least one second light bulb connected to at least one of the one or more second light figures to plateau to a second preset luminous intensity (50% output) contemporaneously with the at least one first light bulb plateauing to the first preset luminous intensity (Fig. 1, col. 4, lines 19-26, preset end points. Col. 5, lines 27-51 lights A, B, and C are synchronized and reach the end value, 50% output, at the same time)  and the second dimming profile different from the first dimming profile (Col. 5, lines 27-51, Fig. 2 the dimming profile of second device is different form first device).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the first and second light sources and associated control circuits as disclosed by Philips with the first lighting circuit plateau with preset intensity and second lighting circuit and transmission rate as taught by Folkmanis for facilitating synchronization of lighting control for home lighting.
Regarding claim 2, Philips in view of Folkmanis discloses wherein the controller is further configured to coordinate the electrical power delivery of the remote lighting control module with the electrical power delivery of the local lighting control module to cause the second light bulb connected to the second light fixtures to recede from the second preset luminous intensity to a substantially zero luminous intensity (dimming to an off state) contemporaneously with the first light bulb connected to the first light fixture receding from the first preset luminous intensity to the substantially zero luminous intensity (Philips, Fig 1, [0069], 
Regarding claim 6, Philips in view of Folkmanis discloses wherein the controller (Philips, 102) is communicably coupled to the remote lighting control module (112) via the communication module (of 102. Philips, Figs. 1, 2, and 4, [0039], local bridge 102 may be a computing device or computing system that is configured to communicate with and facilitate control of plurality of LEDs 104a-n, [0065], uploaded to a remote computing device). 
Regarding claim 7, Philips in view of Folkmanis discloses wherein the first preset luminous intensity and the second preset luminous intensity are configured to obtain a lighting scene selected by a user via a remote computing device in wireless communication with the controller (102) via the communication module (102; Philips Fig. 1, 2, and 4, [0065], user’s request at tablet computer 106 to alter lighting settings…uploaded to a remote computing system). 
Regarding claim 8, Philips in view of Folkmanis discloses wherein the first preset luminous intensity and the second preset luminous intensity are configured to obtain a lighting scene selected by a user via a tactile user interface of at least one of the local lighting control module and the remote lighting control module (Philips, [0065], user’s request at tablet computer 106 to alter lighting settings… uploaded to a remote computing system. [0073], user interface 523…touch screen.). 
Regarding claim 9, Philips in view of Folkmanis discloses wherein the first preset luminous intensity is different than the second present luminous intensity (Folkmanis; user preset 
Regarding claim 10, Philips in view of Folkmanis discloses wherein the first light bulb and the second light bulb are of different bulb types (different colors; Philips, [0057] multiple light sources that each create light with a particular property (e.g. color)). 
Regarding claim 11, Philips in view of Folkmanis discloses wherein first light bulb and the second light bulb are selected from the group consisting of LED, incandescent, fluorescent, halogen, high intensity discharge, magnetic low-voltage, and electronic low- voltage bulbs (Philips, [0019]; LED based sources, incandescent sources, fluorescent sources, high-intensity discharge sources). 
Regarding claim 12, Philips discloses a lighting control system synchronization apparatus (abstract, [0001]), comprising: 
a local lighting control module (bridge 102) configured to cause a transmission of a first quantity of electrical energy according to a first dimming profile ([ 0040], local bridge 102 to selectively energize one or more of the plurality of LED's 104a-n can change brightness of light,[0069] light system 100 and 110 can be dimmed),to a first lighting circuit having a first light fixtures (104a-n) electrically connected to the local lighting control module (102) at a first transmission rate configured to cause first light bulb (LED’s) connected to the first light fixture (104a-n), wherein the first light bulb is associated with the first dimming profile([ 0040], local bridge 102 to selectively energize one or more of the plurality of LED's 104a-n can change brightness of light,[0069] light system 100 and 110 can be dimmed),
a controller positioned in the local lighting control module (102) 

Phillips fails to disclose the at least one first and second light sources formed as light bulbs, the local lighting control module configured to cause at least one light bulb connected to at least one of the one or more first light fixtures to recede from a first preset luminous intensity, and the controller providing the second transmission rate configured to cause the least one light bulb connected to at least one of the one or more second lighting fixtures to recede from a second preset luminous intensity contemporaneously with the at least one light bulb connected to the light fixtures and the second dimming profile different from the first dimming profile.
Folkmanis also discloses synchronizing lighting devices (Fig. 1, abstract) and teaches light bulbs as devices being synchronized using wireless communication (Fig. 5, col.9, lines 1-31, controllable devices 10, 11, and 12 such as light bulb…connected to other devices via one or more device communication networks (Zigbee, Z-wave, Bluetooth, WiFi), a first lighting circuit caused to recede (dim) from a first preset luminous intensity (50% output), and a controller 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the first and second light sources and associated control circuits as disclosed by Philips with the lighting circuit to cause the first and second lighting fixtures to recede as taught by Folkmanis for facilitating synchronization of lighting control for home lighting.
Claims 3-5 are is/are rejected under 35 U.S.C. 103 as being unpatentable over Koninklijke Philips N.V. WO 2015/104650 A2 (hereafter Philips) in view of Folkmanis et al. U.S. Pat.  8,917,715 (hereafter Folkmanis) in further view of Xu U.S. Pat. 7,855,518 (hereafter Xu).
Regarding claim 3, Philips and Folkmanis discloses claim 1 but fails to include where the controller is configured to determine a bulb type of the first fixture and a second light fixture.
Xu discloses a lighting control system (abstract) wherein the controller (26) is further configured to determine a bulb type of the first light bulb connected to the first light fixtures and the second light bulb connected to the second light fixture (Fig. 2, col. 3, lines 53-61, the output of the bulb detection circuit 38 goes to a line 40 to the microcontroller 26) therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed 
Regarding claim 4, Philips and Folkmanis discloses wherein the first light bulb includes a first plurality of bulbs, wherein the controller is further configured to determine a bulb type of the first plurality of bulbs connected to the first lighting circuit, wherein the second light bulb connected to the second light fixtures includes a second plurality of bulbs (Philips, [0057], a first lighting system may include multiple light source...second lighting system may include fewer light sources), and wherein the controller is further configured to determine a bulb type of the second plurality of bulbs connected to the second lighting circuit (Xu, col. 3, liens 53-61; the output of the bulb detection circuit 38 goes to a line 40 to the microprocessor 26). 
Regarding claim 5, Philips and Folkmanis discloses wherein determining the bulb type of the second light bulb connected to the at the second light fixture (Xu; bulb detection circuit 38 sending signal to microprocessor 26) includes transmitting a request to a remote controller of the remote lighting control module and receiving a response from the remote controller of the remote lighting control module (Philips; Fig. 2, [0046], lighting attribute sharing includes data requests and received response for lighting data).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMY X YANG whose telephone number is (571)270-5498.  The examiner can normally be reached on Monday-Friday,9am-6pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Taningco can be reached on (571)272-8048.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AMY X YANG/Examiner, Art Unit 2844         

/ALEXANDER H TANINGCO/Supervisory Patent Examiner, Art Unit 2844